Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 22, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

  159915                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellant,                                                                       Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 159915
                                                                    COA: 342546
                                                                    Saginaw CC: 17-044076-FH
  MICHAEL ROY PARKMALLORY,
           Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 16, 2019 judgment
  of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting
  leave to appeal, we VACATE the judgment of the Court of Appeals, and we REMAND
  this case to the Saginaw Circuit Court for an evidentiary hearing pursuant to People v
  Ginther, 390 Mich. 436 (1973). The record, as expanded by the Court of Appeals,
  demonstrates that there is an issue of fact whether the defendant would have been able to
  show, as to his 2009 felony conviction, that he had “paid all fines imposed for the
  violation,” MCL 750.224f(1)(a), or that he “successfully completed all conditions of
  probation or parole imposed for the violation,” MCL 750.224f(1)(c), due to the May 20,
  2011 bench warrant for his “failure to pay the balance of his Court Assessments,” including
  probation supervision fees. It was premature for the Court of Appeals to reverse the
  defendant’s convictions when it is possible that the defendant was unable to demonstrate
  fulfillment of MCL 750.224f(1).

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 22, 2019
           b1119
                                                                               Clerk